DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
Applicant’s Remarks, TD and IDS, in the reply filed on 08/04/2022 is acknowledged. 
	Claims 16-35 are pending.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousnessor nonobviousness.

Claim(s) 16-35 and elected species are rejected under the pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Heller (US 2009/0124568 A1) in view of Lin (The Journal of Neuroscience, 10/26/2011, 31(43); 15329-15339; as provided by applicant on IDS dated 04/16/2021) and Lichter (US 2009/0297533 A1) as evidenced by Kehrle (Arch Otolaryngol Head Neck Surg., 2008; 134(6):647-651). 
Application Claims	
Applicant claims a method for treating hearing loss e.g., caused by noise exposure, using certain gamma secretase inhibitors, in post-neonatal animals, e.g., adolescents and adults. 
Determination of the scope and contents of the prior art	
Heller teaches a method of treating hearing loss associated with cochlear hair cells comprising administering to the subject a therapeutic effective amount of one or more notch inhibitors (subset of gamma secretase inhibitors), wherein one or more notch inhibitor is administered directly to ear, in particular cochlea of the ear, of the subject to regenerate cochlear hair cells (claims 1-3 and 5-8, paragraph 0077). Paragraph 0015 teaches a method for treating humans comprising administrating the composition comprising therapeutic agent (notch inhibitor) in patient’s inner ear (round window of the ear). Paragraphs 0074-0075 teaches that any human experiencing or at risk is a candidate for the treatment method, e.g., a human candidate for the treatment method have diminished hearing of 5, 10, 30 or 50% or more (i.e. identifying subject with such hearing loss) for any reason such as middle ear infection, genetic deafness, damage due to ageing, hearing loss due to physical trauma, hearing loss due to sudden loud noise or a prolonged exposure to loud noise or a chemical-induced ototoxicity. Paragraphs 0028, 0077, 0091 teaches testing subject for measuring hearing loss or improvement using technique, such as DPOAEs. Paragraph 0077 teaches that following the treatment, the human can be tested for improvement in hearing through exams such as measuring the limits of loudness and frequency that a human can hear. Paragraph 0081-0084 teaches that the therapeutic agent may be formulated with acceptable carriers or excipients and may be administered locally such as ear drops, topical, orally or can be injected into the ear. Paragraphs 0085-0090 teach that the nature of the composition is dependent on the mode of administration; e.g. preparation for oral administration may be formulated to give a controlled release of the active compound (paragraph 0089 last three lines). The efficacy of the treatment method may be assayed by determining an improvement in the subject's hearing. Paragraph 0095 teaches that exemplary dosage of the therapeutic compound at least from about 0.01-3000 mg/kg or more (overlaps with the range of the instant claims). Paragraph 0096 teaches that the human of any age (e.g. infant, child, adult or elderly) may be treated and formulation and dose may be adjusted accordingly. Paragraph 0096 teaches that a subject can receive a dose of the agent once or twice or more daily for one week, one month, six months, one year or more and the treatment may continue indefinitely. 
Ascertainment of the differences between the prior art and the claims
The differences between Heller and the instant claims are:
	 Instant claims have a limitation wherein the amount is effective to improve hearing measured by ABR wave I amplitude; gamma secretase inhibitor are used for the treatment; species of gamma secretase inhibitors are provided and the composition comprises sustained release carrier polyoxyethylene polyoxypropylene triblock copolymer whereas the cited prior art teaches using notch inhibitor which encompass gamma secretase inhibitors for the treatment of hearing loss due to physical or chemical ototoxic insult and also provides that the composition comprising the active compound/inhibitor may comprise a sustained release carrier.  The cited prior also teaches measuring hearing improvement using DPOAE. However, the cited prior art is silent about giving example of any particular notch inhibitor (subset of gamma secretase inhibitor) and example of a sustained release carrier and ABR Wave I amplitude. 	
With regard to the difference of notch inhibitor vs gamma secretase inhibitor and example of any species of the inhibitor, Heller teaches notch inhibitor being beneficial in the treatment method of hearing loss and further provides mechanism. Although Heller is silent about particular notch inhibitor such as gamma secretase inhibitor, the Examiner notes that it is well known in the art that gamma secretase inhibitors inhibits notch signaling pathway and are notch inhibitors. Further, the instant specification (page 1, paragraph 3, last third line) also recites notch inhibitor e.g. gamma secretase inhibitors. 
This deficiency is further cured by Lin.
In the same field of endeavor in treatment of hearing loss, Lin teaches regeneration of hair cells through inhibition of notch signaling pathway using notch inhibitor such as gamma secretase inhibitor, e.g., DAPT (abstract and page 15333, column 2 last two paragraphs) (same compound as in the instant claim 11).  Thus, with the guidance provided by Heller and Lin, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any notch inhibitor such as gamma secretase inhibitors will be effective in regeneration of sensory hair cells of the inner ear and in treatment method of hearing loss. This is because Heller teaches that inhibition of notch signaling using notch inhibitors is effective in treatment method of hearing loss and Lin demonstrates using notch inhibitors such as gamma secretase inhibitors in regeneration of sensory hair cells their use in a method of treating hearing loss. Since Heller and Lin teaches using any notch inhibitor and Lin further provides gamma secretase inhibitor as an example of notch inhibitor, it would have been prima facie obvious to a person of ordinary skill in the art to select any notch/gamma secretase potent inhibitor such as LY 411575 well-known in the art in treatment method of hearing loss. Thus, the cited prior art meets limitation of the instant claims.
With regard to the difference of the composition comprising sustained release carrier polyoxyethylene polyoxypropylene triblock copolymer, Heller teaches that the composition may comprise sustained release carrier. However, the cited prior art is silent in providing example such as polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier. 
This deficiency is cured by Lichter.
In the same field of endeavor of treating otic disorders, Lichter teaches a controlled release formulation comprising a therapeutic agent and a biodegradable and/or bioeliminated polyoxyethylene polyoxypropylene triblock copolymer (which is biodegraded and eliminated in the urine, the feces or like) (abstract, paragraph 0021 and 0052). 
Thus, based on the guidance provided by Heller, Lin and Lichter, it would have been prima facie obvious to a person of ordinary skill in the art that the composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier may comprise polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier for treating hearing loss. This is because Heller teaches a pharmaceutical composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier in a method of treating hearing loss; Lin demonstrates using notch inhibitor, in particular, gamma secretase inhibitor in regeneration of sensory hair in inner ear and use of gamma secretase inhibitor in treating hearing loss; and Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, the need for sustained release carrier and its biodegradable and bioelimination properties in making a biocompatible formulation for inner ear would have motivated a person of ordinary skill in the art to use polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier as taught by Lichter in a composition taught by Heller. Thus, the cited prior art meets limitation of the instant claims.
With regard to the difference of limitation that the amount is effective to improve hearing measured by ABR wave I amplitude-Heller teaches same amount as in the instant claims and further teaches improving the hearing loss measured by DPOAE. Since the amount of notch/gamma secretase inhibitor used by Heller is same as in the instant claims, the result of such amount is also expected to be the same, i.e. improvement in hearing loss measured by any standard technique used to measure such improvement. The Examiner also notice that techniques, such as ABR Wave I amplitude are well recognized techniques in the art to measure improvement in hearing loss as evidenced by Kehrle.
Finding of prima facie obviousness rational and motivation
(MPEP 2142-2143)
To establish a prima facie case of obviousness, rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and (MPEP § 2143).
	In this case, Heller teaches a method of treating hearing loss comprising administering to the subject a therapeutic effective amount of one or more notch inhibitors (subset of gamma secretase inhibitors), wherein the one or more notch inhibitor is administered directly to ear, in particular cochlea of the ear, of the subject to regenerate cochlear hair cells. Heller also teaches a pharmaceutical composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier in a method of treating hearing loss. Lin teaches using notch inhibitor, in particular, gamma secretase inhibitor in regeneration of sensory hair in inner ear and use of gamma secretase inhibitor in a method of treating hearing loss. Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, Lichter teaches biodegradable and bioelimination properties polyoxyethylene polyoxypropylene triblock copolymer.	
	Thus, based on the guidance provided by Heller, Lin and Lichter, it would have been prima facie obvious to a person of ordinary skill in the art that the composition comprising notch inhibitor (subset of gamma secretase inhibitors) with a sustained release carrier may comprise polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier for treating hearing loss. This is because Heller teaches a pharmaceutical composition comprising notch inhibitor with a sustained release carrier in a method of treating hearing loss; Lin demonstrates using notch inhibitor, in particular, gamma secretase inhibitor in regeneration of sensory hair in inner ear and use of gamma secretase inhibitor in a method of treating hearing loss; and Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, the need for sustained release carrier and its biodegradable and bioelimination properties in making a biocompatible formulation for inner ear would have motivated a person of ordinary skill in the art to use polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier as taught by Lichter in a composition taught by Heller.
	Thus, the instantly claimed process would have been prima facie obvious to one of ordinary skill in the art in view of combined teachings of Heller’s, Lin and Lichter's teachings. 

Claim(s) 16-35 and elected species are rejected under the pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Heller (US 2009/0124568 A1) in view of Fujioka ("SY3A-H5 A novel y-secretase inhibitor, LY411575, replaced auditory hair cells and recovered hearing loss after severe acoustic trauma in mice," Neurosci Res., 2008, 61(Suppl):S25; as provided by applicant on IDS dated 04/16/2021) and Lichter (US 2009/0297533 A1) as evidenced by Kehrle (Arch Otolaryngol Head Neck Surg., 2008; 134(6):647-651). . 
Application Claims	
Applicant claims a method for treating hearing loss e.g., caused by noise exposure, using certain gamma secretase inhibitors, in post-neonatal animals, e.g., adolescents and adults. 
Determination of the scope and contents of the prior art	
Heller teaches a method of treating hearing loss associated with cochlear hair cells comprising administering to the subject a therapeutic effective amount of one or more notch inhibitors (subset of gamma secretase inhibitors), wherein one or more notch inhibitor is administered directly to ear, in particular cochlea of the ear, of the subject to regenerate cochlear hair cells (claims 1-3 and 5-8, paragraph 0077). Paragraph 0015 teaches a method for treating humans comprising administrating the composition comprising therapeutic agent (notch inhibitor) in patient’s inner ear (round window of the ear). Paragraphs 0074-0075 teaches that any human experiencing or at risk is a candidate for the treatment method, e.g., a human candidate for the treatment method have diminished hearing of 5, 10, 30 or 50% or more (i.e. identifying subject with such hearing loss) for any reason such as middle ear infection, genetic deafness, damage due to ageing, hearing loss due to physical trauma, hearing loss due to sudden loud noise or a prolonged exposure to loud noise or a chemical-induced ototoxicity. Paragraphs 0028, 0077, 0091 teaches testing subject for measuring hearing loss or improvement using technique, such as DPOAEs. Paragraph 0077 teaches that following the treatment, the human can be tested for improvement in hearing through exams such as measuring the limits of loudness and frequency that a human can hear. Paragraph 0081-0084 teaches that the therapeutic agent may be formulated with acceptable carriers or excipients and may be administered locally such as ear drops, topical, orally or can be injected into the ear. Paragraphs 0085-0090 teach that the nature of the composition is dependent on the mode of administration; e.g. preparation for oral administration may be formulated to give a controlled release of the active compound (paragraph 0089 last three lines). The efficacy of the treatment method may be assayed by determining an improvement in the subject's hearing. Paragraph 0095 teaches that exemplary dosage of the therapeutic compound are at least from about 0.01-3000 mg/kg or more (overlaps with the range of the instant claims). Paragraph 0096 teaches that the human of any age (e.g. infant, child, adult or elderly) may be treated and formulation and dose may be adjusted accordingly. Paragraph 0096 teaches that a subject can receive a dose of the agent once or twice or more daily for one week, one month, six months, one year or more and the treatment may continue indefinitely.
Ascertainment of the differences between the prior art and the claims
The differences between Heller and the instant claims are:
	 Instant claims have a limitation wherein the amount is effective to improve hearing measured by ABR wave I amplitude; gamma secretase inhibitor are used for the treatment; species of gamma secretase inhibitors are provided and the composition comprises sustained release carrier polyoxyethylene polyoxypropylene triblock copolymer whereas the cited prior art teaches using notch inhibitor which encompass gamma secretase inhibitors for the treatment of hearing loss due to physical or chemical ototoxic insult and also provides that the composition comprising the active compound/inhibitor may comprise a sustained release carrier. However, the cited prior art is silent about giving example of any particular notch inhibitor (subset of gamma secretase inhibitor), example of a sustained release carrier; and ABR wave I amplitude. 	
With regard to the difference of notch inhibitor vs gamma secretase inhibitor and example of any species of the inhibitor, Heller teaches notch inhibitor being beneficial in the treatment method of hearing loss and further provides mechanism. Although Heller is silent about particular notch inhibitor such as gamma secretase inhibitor, the Examiner notes that it is well known in the art that gamma secretase inhibitors inhibits notch signaling pathway and are notch inhibitors. Further, the instant specification (page 1, paragraph 3, last third line) also recites notch inhibitor e.g. gamma secretase inhibitors. 
This deficiency is further cured by Fujioka.
In the same field of endeavor in treatment of hearing loss, Fujioka teaches regeneration of auditory hair cells through inhibition of notch signaling pathway with a gamma secretase inhibitor, e.g., LY411575 (elected species) accompanied by a hearing restoration (entire abstract).  Thus with the guidance provided by Heller and Fujioka, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any notch inhibitor such as gamma secretase inhibitor, LY411575 (elected species) will be effective in regeneration of auditory hair cells and in treatment method of hearing loss. This is because Heller teaches that inhibition of notch signaling using notch inhibitors is effective in treatment method of hearing loss and Fujioka demonstrates using notch signaling inhibitor, a gamma secretase inhibitor, LY411575 (elected species) in regeneration of auditory hair cells and their use in a method of treating hearing loss. Thus, the cited prior art meets limitation of the instant claims.
With regard to the difference of the composition comprising sustained release carrier polyoxyethylene polyoxypropylene triblock copolymer, Heller teaches that the composition may comprise sustained release carrier. However, the cited prior art is silent in providing example such as polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier. 
This deficiency is cured by Lichter.
In the same field of endeavor of treating otic disorders, Lichter teaches a controlled release formulation comprising a therapeutic agent and a biodegradable and/or bioeliminated polyoxyethylene polyoxypropylene triblock copolymer (which is biodegraded and eliminated in the urine, the feces or like) (abstract, paragraph 0021 and 0052). 
Thus, based on the guidance provided by Heller, Fujioka and Lichter, it would have been prima facie obvious to a person of ordinary skill in the art that the composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier may comprise polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier for treating hearing loss. This is because Heller teaches a pharmaceutical composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier in a method of treating hearing loss; Fujioka demonstrates notch signaling inhibitor, a gamma secretase inhibitor, LY411575 (elected species)  in regeneration of auditory hair cells and their use in a method of treating hearing loss; and Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, the need for sustained release carrier and its biodegradable and bioelimination properties in making a biocompatible formulation for inner ear would have motivated a person of ordinary skill in the art to use polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier as taught by Lichter in a composition taught by Heller. Thus, the cited prior art meets limitation of the instant claims.
With regard to the difference of limitation that the amount is effective to improve hearing measured by ABR wave I amplitude-Heller teaches same amount as in the instant claims and further teaches improving the hearing loss measured by DPOAE. Since the amount of notch/gamma secretase inhibitor used by Heller is same as in the instant claims, the result of such amount is also expected to be the same, i.e. improvement in hearing loss measured by any standard technique used to measure such improvement. The Examiner also notice that techniques, such as ABR Wave I amplitude are well recognized techniques in the art to measure improvement in hearing loss as evidenced by Kehrle.
Finding of prima facie obviousness rational and motivation
(MPEP 2142-2143)
To establish a prima facie case of obviousness, rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and (MPEP § 2143).
	In this case, Heller teaches a method of treating hearing loss associated with cochlear hair cells comprising administering to the subject a therapeutic effective amount of one or more notch inhibitors (subset of gamma secretase inhibitors), wherein the one or more notch inhibitor is administered directly to ear, in particular cochlea of the ear, of the subject to regenerate cochlear hair cells. Heller also teaches a pharmaceutical composition comprising notch inhibitor (encompasses gamma secretase inhibitors) with a sustained release carrier in a method of treating hearing loss. Fujioka teaches regeneration of auditory hair cells through inhibition of notch signaling pathway with a gamma secretase inhibitor, e.g., LY411575 (elected species) accompanied by a hearing restoration. Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, Lichter teaches biodegradable and bioelimination properties polyoxyethylene polyoxypropylene triblock copolymer.	
	Thus, based on the guidance provided by Heller, Fujioka and Lichter, it would have been prima facie obvious to a person of ordinary skill in the art that the composition comprising notch inhibitor (subset of gamma secretase inhibitors) with a sustained release carrier may comprise polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier for treating hearing loss. This is because Heller teaches a pharmaceutical composition comprising notch inhibitor with a sustained release carrier in a method of treating hearing loss; Fujioka teaches regeneration of auditory hair cells through inhibition of notch signaling pathway with a gamma secretase inhibitor, e.g., LY411575 (elected species) accompanied by a hearing restoration; and Lichter teaches successful use of polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier in making formulation for administration in inner ear and for treating otic disorders. Further, the need for sustained release carrier and its biodegradable and bioelimination properties in making a biocompatible formulation for inner ear would have motivated a person of ordinary skill in the art to use polyoxyethylene polyoxypropylene triblock copolymer as a sustained release carrier as taught by Lichter in a composition taught by Heller.
	Thus, the instantly claimed process would have been prima facie obvious to one of ordinary skill in the art in view of combined teachings of Heller’s, Fujioka’s and Lichter's teachings. 
Response to Arguments
Applicant’s remarks and amendment, filed on 08/04/2022, have been fully considered but not found persuasive.
Applicant argued over Notch inhibitor vs gamma secretase inhibitor in reference to cited prior art, Heller, and declaration filed in application no. 14426629, that gamma secretase is known to have 80 transmembrane substrates and notch is only one of the substrates and cited different NPLs-Guo, page 480, “not all notch receptors are sensitive to GSI”; Sparling, “adipocyte-specific gamma-secretase blockade, but not inhibition of Notch activity---Notch-independent mechanism (abstract, and page 114). Applicant argues that Heller teaches notch inhibitor and not gamma secretase inhibitors. Applicant argues that Lin does not teach use of gamma secretase inhibitors in the regeneration of sensory hair cells or treating hearing loss. Applicant argues that Lin teaches utricular hair cells or vestibular hair cells, in the inner ear and is distinct from treatment of hearing disorder. Applicant argues that neither Lichter nor Kehrle cures the deficiencies of Heller and Lin.
This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because 1) Please note that affidavit filed in another application and referred in the remarks for this application has not been considered. If the affidavit needs to be considered in this application, it needs to be filed in this application. Thus, the affidavit filed in another application is not considered or entered in this application; (2) applicant’s statement “that gamma secretase is known to have 80 transmembrane substrates and notch is only one of the substrates”, in fact emphasizes that all notch inhibitors are gamma secretase inhibitors (GSI) and all GSI may not be notch inhibitors. Thus, it would have been prima facie obvious to use notch inhibitors, well known to inhibit gamma secretase, in treating hearing loss as it is taught by the combination of the cited prior art to use notch inhibitor and GSI. Importantly, it is also emphasized in the instant specification, “notch inhibitors, e.g., GSI, i.e. notch inhibitors are gamma secretase inhibitors and entire specification recites using notch inhibition; (3) In response to applicant's arguments against the references individually (notch inhibitors), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); 4); 5) Guo reference has pages from 15415-15428, there is no page 480, as argued by the applicant; (6) Sparling, “adipocyte-specific gamma-secretase blockade, but not inhibition of Notch activity---Notch-independent mechanism (abstract, and page 114)-is taken out of context as the reference is showing results of genetic knockout of specific portion of notch Rpj-jk and  gamma secretase (A-nicastrin) and how that provides “adipocyte-specific gamma-secretase blockade, but not inhibition of Notch activity---Notch-independent mechanism” and not any notch inhibitor not affecting gamma secretase activity; (7) Lin teaches regeneration of hair cells through inhibition of notch signaling pathway using notch inhibitor such as gamma secretase inhibitor, e.g., DAPT (abstract and page 15333, column 2 last two paragraphs) (same compound as in the instant claim 11). Thus, with the guidance provided by Heller and Lin, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any notch inhibitor such as gamma secretase inhibitors will be effective in regeneration of sensory hair cells of the inner ear and in treatment method of hearing loss. This is because Heller teaches that inhibition of notch signaling using notch inhibitors is effective in treatment method of hearing loss and Lin demonstrates using notch inhibitors such as gamma secretase inhibitors in regeneration of sensory hair cells their use in a method of treating hearing loss. Since Heller and Lin teaches using any notch inhibitor and Lin further provides gamma secretase inhibitor as an example of notch inhibitor, it would have been prima facie obvious to a person of ordinary skill in the art to select any notch/gamma secretase potent inhibitor such as LY 411575 well-known in the art in treatment method of hearing loss. Thus, the cited prior art meets limitation of the instant claims.
With regard to applicant argument that Lin teaches utricular hair cells or vestibular hair cells, in the inner ear and is distinct from treatment of hearing disorder and cited a new reference, Burns that utricular hair cells or vestibular hair cells are nor related to hearing disorder but to balance and coordination-This is again not found persuasive because not only Lin teaches  that dysfunction of utricular hair cells or vestibular hair cells, in the inner ear related to hearing loss it is also reaffirmed by the instant specification as well that vestibular hair cells dysfunction results in hearing loss as well as imbalance:

    PNG
    media_image2.png
    657
    750
    media_image2.png
    Greyscale

Thus, Burns teaching of another use of utricular hair cells or vestibular hair cells in balance and coordination does not precludes its role in hearing as well.
With regard to applicant argument that neither Lichter nor Kehrle cures the deficiencies of Heller and Lin- is again not found persuasive. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argued over Notch inhibitor vs gamma secretase inhibitor in reference to cited prior art, Heller, and declaration filed in application no. 14426629, that gamma secretase is known to have 80 transmembrane substrates and notch is only one of the substrates. Applicant argues and stated just rejection and a conclusion that neither Heller nor Fujioka alone or in combination teaches method of the instant claims. Applicant argues that neither Lichter nor Kehrle cures the deficiencies of Heller and Fujioka.
This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because 1) Please note that affidavit filed in another application and referred in the remarks for this application has not been considered. If the affidavit needs to be considered in this application, it needs to be filed in this application. Thus, the affidavit filed in another application is not considered or entered in this application; (2) applicant’s statement “that gamma secretase is known to have 80 transmembrane substrates and notch is only one of the substrates”, in fact emphasizes that all notch inhibitors are gamma secretase inhibitors (GSI) and all GSI may not be notch inhibitors. Thus, it would have been prima facie obvious to use notch inhibitors, well known to inhibit gamma secretase, in treating hearing loss as it is taught by the combination of the cited prior art to use notch inhibitor and GSI. Importantly, it is also emphasized in the instant specification, “notch inhibitors, e.g., GSI, i.e. notch inhibitors are gamma secretase inhibitors and entire specification recites using notch inhibition; (3) In response to applicant's arguments against the references individually (notch inhibitors), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); 4) importantly, entire specification recites using notch inhibition.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623